Exhibit 10.15

RELEASE FROM OBLIGATIONS (TRS-RENTELCO INC.)

Reference is made to that certain Note Purchase and Private Shelf Agreement,
dated as of June 2, 2004 (as amended or otherwise modified from time to time,
the “Note Agreement”), between McGrath RentCorp (the “Company”) and the other
Persons party thereto. Capitalized terms used herein and not defined herein
shall have the respective meanings given to such terms in the Note Agreement.
Pursuant to the requirements of paragraph 5I of the Note Agreement, TRS-RenTelco
Inc. (the “Additional Subsidiary”), has become a “Subsidiary Guarantor” and has
executed and delivered a joinder to each of the Multiparty Guaranty and the
Indemnity and Contribution Agreement

RELEASE OF OBLIGATIONS

Each of the Company and the undersigned Subsidiary Guarantors hereby represents
to the Purchasers that no Default or Event of Default has occurred and is
continuing or will occur as a result of the following release. Subject to such
representation and effective upon the later of (i) the execution and delivery of
this Release From Obligations (TRS-RenTelco Inc.) by each party hereto and
(ii) concurrently with such time as the Additional Subsidiary has been released
from all of its obligations under each Guarantee of other credit facilities:
(a) the Additional Subsidiary automatically shall be released from all of its
obligations under the Multiparty Guaranty; (b) the Additional Subsidiary shall
no longer be a party to Indemnity and Contribution Agreement; and (c) the
Additional Subsidiary will cease to be included in the definition of “Subsidiary
Guarantors” under the Note Agreement except in circumstances in which the effect
of the deletion would render inaccurate a description of a previously executed
agreement.

This document may be executed in two or more counterparts, each of which shall
constitute an original, but all of which, when taken together, shall constitute
but one instrument.

IN WITNESS WHEREOF, each of the undersigned has caused this Release From
Obligations (TRS-RenTelco Inc.) to be duly executed by its duly authorized
officer, all as of the day and year first above written.

 

PRUDENTIAL INVESTMENT MANAGEMENT, INC. By:     

Name:

 

Title:

 

Vice President

 

GIBRALTAR LIFE INSURANCE CO., LTD. By:   Prudential Investment Management
(Japan), Inc., as Investment Manager By:   Prudential Investment Management,
Inc., as Sub-Advisor  

By:

    

Name:

 

Title:

 

Vice President



--------------------------------------------------------------------------------

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

By:

    

Name:

 

Title:

 

Vice President

 

BAYSTATE INVESTMENTS, LLC By:   Prudential Private Placement Investors, L.P., as
Investment Advisor By:   Prudential Private Placement Investors, Inc., General
Partner

By:

    

Name:

 

Title:

 

Vice President

 

UNITED OF OMAHA LIFE INSURANCE COMPANY By:   Prudential Private Placement
Investors, L.P., as Investment Advisor By:   Prudential Private Placement
Investors, Inc., General Partner

By:

    

Name:

 

Title:

 

Vice President

 

FARMERS NEW WORLD LIFE INSURANCE COMPANY By:   Prudential Private Placement
Investors, L.P., as Investment Advisor By:   Prudential Private Placement
Investors, Inc., General Partner

By:

    

Name:

 

Title:

 

Vice President

 

FORTIS BENEFITS INSURANCE COMPANY By:   Prudential Private Placement Investors,
L.P., as Investment Advisor By:   Prudential Private Placement Investors, Inc.,
General Partner

By:

    

Name:

 

Title:

 

Vice President

 

PRUCO LIFE INSURANCE COMPANY

By:

    

Name:

 

Title:

 

Vice President

 

AMERICAN BANKERS LIFE ASSURANCE COMPANY OF FLORIDA, INC. By:   Prudential
Private Placement Investors, L.P., as Investment Advisor By:   Prudential
Private Placement Investors, Inc., General Partner

By:

    

Name:

 

Title:

 

Vice President



--------------------------------------------------------------------------------

COUNTERSIGNED BY:

EACH OF THE UNDERSIGNED CONSENTS TO THE RELEASE OF TRS-RENTELCO INC. FROM THE
MULTIPARTY GUARANTY AND THE INDEMNITY AND CONTRIBUTION AGREEMENT IDENTIFIED
ABOVE, AND REAFFIRMS ITS OBLIGATIONS UNDER EACH OF THE TRANSACTION DOCUMENTS TO
WHICH IT IS A PARTY, AND ITS WAIVERS, AS SET FORTH IN ANY SUCH TRANSACTION
DOCUMENT, OF EACH AND EVERY ONE OF THE POSSIBLE DEFENSES TO SUCH OBLIGATIONS.

 

MCGRATH RENTCORP

By:

    

Name:

 

Keith Pratt

Title:

 

Chief Financial Officer and Vice President

 

ENVIROPLEX, INC.

By:

    

Name:

 

Keith Pratt

Title:

 

Chief Financial Officer and Vice President

 

MOBILE MODULAR MANAGEMENT CORPORATION

By:

    

Name:

 

Keith Pratt

Title:

 

Chief Financial Officer